 1   RICHARD ZIEMAN (CSB 230832)
     1860 EL CAMINO REAK, STE 438
 2   BURLINGAME, CA 94941
     Telephone: (415) 388-3800
 3   Facsimile: (415) 388-1060
     Email: Zieman@ssalawca.com
 4   Attorney for Plaintiff
 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     DIANE R. TORNINCASA,                            )   Case No.: 2:19-cv-00551 AC
12                                                   )
                    Plaintiff,                       )   STIPULATION AND ORDER EXTENDING
13                                                   )   PLAINTIFF’S TIME TO FILE MOTION
            vs.                                      )   FOR SUMMARY JUDGEMENT AND
14                                                   )   SUPPORTING MEMORANDUM.
     ANDREW SAUL,                                    )
15                                                   )
     Commissioner for Social Security                )
16                                                   )
17
                    Defendant

18

19
            IT IS HEREBY STIPULATED by and between the undersigned attorneys, subject to the

20
     approval of the Court, that Plaintiff may have an extension of 30 (30) days in which to file

21
     Plaintiff’s Motion for Summary Judgment and supporting memorandum pursuant to Civil L.R.

22
     16-1(e). The motion with supporting memorandum were due on Thursday, March 19, 2020. It

23
     is now due on Monday, April 20, 2020. All other deadlines are extended accordingly.

24
            This is Plaintiff’s first request for an extension to file the Motion for Summary Judgment

25
     and Supporting Memorandum

26
     //

27
     //

28
     //
     //
 1

 2   DATED:          March 13, 2020                        Richard Zieman /es/
 3                                                         RICHARD ZIEMAN
                                                           Attorney for Plaintiff
 4

 5

 6

 7
     DATED:          March 13, 2020                        Carol S. Clark /es/
 8
                                                           CAROL S. CLARK,
 9                                                         Specialist Assistant U.S. Attorney

10

11

12

13
     PURSUANT TO STIPULATION, IT IS SO ORDERED:

14

15   DATED: March 13, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28




     P’s Stip/Order of ext to submit MSJ, 3: 18-CV-00392 RS Page 2
